Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 25, 1978, convicting him of criminal sale of a controlled substance in the third degree, upon a plea of guilty, and sentencing him to an indeterminate prison term of from three years to life. Action remitted to Criminal Term to hear and report on defendant’s allegation that in return for his co-operation in the investigation of certain drug-related crimes he was promised a sentence of probation by the police *823and additionally by the prosecutor, and appeal held in abeyance in the interim (see Matter of Chaipis v State Liq. Auth., 44 NY2d 57; People v Argentine, 67 AD2d 180). Criminal Term is to file its report with all convenient speed. Damiani, J. P., Suozzi, Lazer and Rabin, JJ., concur.